U. S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 OR o ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-30853 INTERNATIONAL MONETARY SYSTEMS, LTD. (Exact name of registrant as specified in its charter) Wisconsin 39-1924096 (Stateof incorporation) (I.R.S. Employer Identification No.) 16901 West Glendale Drive, New Berlin, Wisconsin 53151 (Address of principal executive offices & Zip Code) (Registrant's telephone number, including area code) (262) 780-3640 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Class A Common par value $.0001 per share Indicate by checkmark if registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNox Indicate by checkmark if registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes oNox Indicate by checkmark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definition of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Act).YesoNo x As of March 1, 2013 the Registrant had 7,529,300 issued and outstanding shares of common stock. The aggregate market value of the voting Common Stock (par value $.0001 per share) held by non-affiliates on June 30, 2012 (the last business day of our most recently completed second quarter) was $3,490,707 using the bidprice on June 30, 2012. INTERNATIONAL MONETARY SYSTEMS, LTD. Form 10-K Annual Report TABLE OF CONTENTS PART I Page Item 1. Description of Business 3 Item 2. Description of Property 5 Item 3. Legal Proceedings 6 Item 4. Mine Safety Disclosures 6 PART II Item 5. Market for ITNM Common Equity and Related Stockholder Matters 6 Item 6. Selected Financial Data 7 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 7 Item 8. Financial Statements 10 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 10 Item 9 A(T). Controls and Procedures 10 Item 9 B. Other Information 10 PART III Item 10. Directors and Executive Officers 11 Item 11. Executive Compensation 12 Item 12. Security Ownership of Certain Beneficial Owners and Management 12 Item 13. Certain Relationships and Related Transactions 12 Item 14. Principal Accountant Fees and Services 12 Item 15. Exhibits, Financial Statement Schedules 13 CERTAIN CAUTIONARY STATEMENTS REGARDING FORWARD-LOOKING INFORMATION Certain statements in this annual report on Form 10-K contain or may contain forward-looking statements that are subject to known and unknown risks, uncertainties and other factors which may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. These forward-looking statements were based on various factors and were derived utilizing numerous assumptions and other factors that could cause our actual results to differ materially from those in the forward-looking statements. These factors include, but are not limited to, economic, political and market conditions and fluctuations, government and industry regulation, interest rate risk, U.S. and global competition, and other factors. Most of these factors are difficult to predict accurately and are generally beyond our control. You should consider the areas of risk described in connection with any forward-looking Statements that may be made herein. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. Readers should carefully review this quarterly report in its entirety, including but not limited to our financial statements and the notes thereto. Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. For any forward-looking statements contained in any document, we claim the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. PART I In this report, "ITNM", "IMS", "The Company", "we", "us" and "our" refer to the Registrant, International Monetary Systems, Ltd., a Wisconsin corporation, and its subsidiaries. ITEM 1 - DESCRIPTION OF BUSINESS Introduction International Monetary Systems, Ltd. was incorporated in 1989 under the laws of the State of Wisconsin. The Company owns, manages and operates trade exchanges and other related businesses. Trade exchanges, or barter networks, are financial service firms which permit companies and individuals to exchange goods and services utilizing an electronic currency known as "trade dollars", the use of which is described below. Currently, IMS services more than 16,000 barter customers. We have continually expanded our customer base, principally through enrolling new members in our existing markets, acquiring other barter exchanges, and by encouraging our members to increase their trade volume. Our corporate headquarters mailing address is 16901 West Glendale Drive, New Berlin, Wisconsin 53151, and our telephone numbers are (800) 559-8515 and (262) 780-3640; the telephone number for our primary facsimile line is (262) 780-3655. Our Internet addresses are www.internationalmonetary.com and www.imsbarter.com. The Modern Barter Industry The modern barter industry took shape in its current form in 1969 with the creation of the first retail barter exchange in North America. Currently there are an estimated 250 barter system firms - including several with multiple licensees – operating in the United States and Canada. These exchanges provide services that involve an estimated 200,000 member companies. Retail trade exchanges range in size from those operated by a single person from a small office to large firms operating out of multiple offices located over a wide area. The 35 largest commercial exchange firms handle approximately 50% of the estimated $700 million in transactions that flow through the barter system annually. Most trade exchanges are private companies that make extensive use of computers to track their members, match transactions, and provide necessary accounting. The National Association of Trade Exchanges and the International Reciprocal Trade Association are the two professional associations most active in the industry. How Barter Works In a typical barter transaction, a member offers to sell products or services in return for the exchange's trade dollars, typically referenced as "T$", which are paid to the member by the purchaser in the transaction. For example, T$100 refers to $100 worth of trade dollars that are used to acquire a product or service priced at $100 in U.S. currency. If the purchase price is greater than the amount of earned trade dollars in the buyer's account, the exchange may grant a trade dollar line of credit to the buyer. Periodically, each member has to account for any deficit in its trade account just as it would with a conventional loan or other credit facility. As compensation for providing its services, the trade exchange generally charges a one-time set-up fee, monthly maintenance fees and/or a percentage of the price of each transaction (usually 10% to 15%). These fees are typically paid by the member to the trade exchange in cash and trade dollars. Barter transactions which represent sales revenue are taxable as ordinary income to the recipient of the trade dollars in the conventional dollar amount of the trade dollars received, and conversely are deductible as ordinary expense by a purchaser in the conventional dollar amount of the trade dollars paid. Members' barter sales are reportable by the trade exchange to the Internal Revenue Service on Form 1099-B. 3 Advantages and Disadvantages Barter offers a number of advantages to those who utilize it. A principle advantage to trade exchange members is referred to as "barter leverage". This refers to the fact that the typical barter exchange member is purchasing a product or service in exchange for its own product or service. Consequently, each purchase results in a potentialsale. And since the actual cash cost of producing the product or service is typically less than its retail sale price, a person utilizing barter is actually purchasing for a real cash cost that is only a fraction of the price of the product or service purchased. In effect, the barter exchange member buys at wholesale, but sells its own goods or services at retail. Frequently, the member will charge a higher price for barter than for cash to cover the charges due to the trade exchange. However, the benefit to the person bartering for the product or service is still significant as a result of the purchase being accomplished through barter. For example, a trade exchange member may incur a $1,000 cash cost to produce a product or to purchase it at wholesale. If the member then barters this product for a good or service priced at $1,500, representing the retail price at which it is normally sold, the member has effectively bought the good or service for a cost of only $1,000 in cash. Barter leverage is particularly effective in the case of products that have become hard to sell. Rather than write down their value, the producer may be able to secure full value by bartering them through the trade exchange. Barter leverage works most effectively when trading for something that is perishable, such as hotel rooms or airline tickets. Once the hotel room lies vacant or the airline seat is unfilled for a flight, its value is lost forever. In those cases, exchange of the room or seat in barter offers an effective way to gain value from something that would otherwise have been rendered worthless. Due to barter leverage, the value of barter to exchange members will more than likely offset the fees charged by the barter exchange. Barter also provides an effective means by which a member may enter new markets, gain trial usage by potential customers, or increase market share. The member may well find that he can reach a customer who would not otherwise have tried his product or service if the full price had to be paid in cash, but who will try his goods or services, sometimes in large amounts or on extended terms, when the price is being paid in goods or services of the purchaser in the form of trade dollars. Because of the need to clear trade dollars over time, barter exchanges become affinity marketing networks, in which members seek out opportunities to do business with one another. The principal disadvantage of barter is that, in comparison to the general cash-based economy, a more limited supply of products and services is available. International Monetary Systems, Ltd. (ITNM) is a holding company that currently has three operating subsidiaries: Continental Trade Exchange, Ltd., doing business as International Monetary Systems (IMS), National Trade Association, Inc. (NTA), and INLM CN Inc. (Canada). All are part of the IMS barter system which operates in the United States and Canada. The IMS Barter Network As a leader in the barter industry, IMS has created a network of more than 15,000 barter clients who trade their goods and services with each other. Through their participation in our barter program, these companies and individuals are provided with an effective revenue management tool which enables them to identify and capture incremental income, move surplus inventories and profitably capitalize on their excess capacity. IMS functions as a third-party record keeper - a status granted by the Internal Revenue Service - and also manages the barter system. To provide clients with a flexible and effective means of trading, IMS has created an alternative monetary system with its own unique currency. Upon enrolling in the program, each member is assigned a barter account (much like a traditional bank account) through which it receives IMS trade dollars - the medium of exchange for the barter system. Under the T.E.F.R.A. act of 1982, we are required to report all barter sales to the IRS. For accounting and tax purposes, the IRS has ruled that trade dollars are treated the same as cash. Accordingly, the Company may in any period report significant revenue, profits and increases in net assets from transactions denominated in IMS trade dollars or other non-cash consideration. The IMS barter system began operations in July of 1985 and has had a record of consistent and steady growth, both organic and through acquisitions of other barter networks. During the past decade, we have acquired twenty two independent trade exchange operations. We believe that the barter industry, much like the banking industry, is ready for a period of substantial consolidation and, therefore, we intend to continue acquiring strategically located trade exchanges that will enable us to achieve and maintain a dominant market position. A dominant position within a market gives us better visibility within that market, allows us to offer a wider range of customer products and services for the benefit of our clients, and ensures that we will achieve greater economies of scale. 4 Other Related Businesses In addition to expanding our IMS barter operations, we will consider acquiring other related businesses that synergize with and enhance the barter network. ITEM 1A – RISK FACTORS Not applicable to smaller reporting companies. ITEM 2 - DESCRIPTION OF PROPERTY Our Company's executive offices and principal operating facilities occupy 11,000 square feet of leased space located at 16901 West Glendale Drive, New Berlin, Wisconsin, under a lease from Glendale Investments, LLC, a Wisconsin limited liability company owned by three executive officers and directors of ITNM. Rent and other terms of our lease, which expires September 30, 2013, are believed by us to be comparable to those available for similar space from unaffiliated, third-party lessors in the same area. The Company currently leases 4,900 square feet of office space located in Rochester, New York, from a member of the board of directors of the Company. The triple net lease commenced in February 2007, and May, 2011 was extended to January 31, 2015. The Company believes that the rental payments required and other terms of the lease are comparable to those available for similar space from unaffiliated, third-party lessors in the area. As part of the acquisition of a trade exchange in St. Louis, Mo, the company agreed to lease the offices of that exchange from the former owner, who is now an employee of IMS. In accordance with this agreement, the Company currently leases approximately 5,000 square feet of office space in Maryland Heights, MO. The triple net lease began in October, 2011 and ends in September, 2014. The Company believes that the rental payments required and other terms of the lease are comparable to those available for similar space from unaffiliated, third-party lessors in the area. The Company also leases the following office spaces: Location Sq. Ft. Green Bay, WI Rohnert Park, CA Lewis Center, OH Modesto, CA Chattanooga, TN Plainview, CT Las Vegas, NV Westminster, CO Niles, IL Wichita, KS Louisville, KY New York, NY Norwood, MA The leases on all properties aside from the New Berlin, Wisconsin facility, the office in Rochester, NY, and the offices in Maryland Heights, MO, are from unaffiliated parties and range from a month-to-month basis to leases expiring in 2019. Upon the expiration of our current leases, we expect that, in each case, we will be able to obtain either a renewal lease, if desired, or a new lease at an equivalent or better location, at comparable expense. 5 ITEM 3 - LEGAL PROCEEDINGS In the ordinary course of business, the Company is occasionally involved in litigation, both as plaintiff and defendant. Management either litigates or settles claims after evaluating the merits of the actions and weighing the costs of settling vs. litigating. There are currently no legal claims pending which we feel will result in material loss to the Company. ITEM 4 - MINE SAFETY DISCLOSURES Not applicable. PART II ITEM 5 - MARKET FOR REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS There were no sales of unregistered securities during 2012. Trading information for the last two fiscal years: High Low Fiscal 2012 First quarter ended March 31, 2012 $ $ Second quarter ended June 30, 2012 $ $ Third quarter ended September 30, 2012 $ $ Fourth quarter ended December 31, 2012 $ $ Fiscal 2011 First quarter ended March 31, 2011 $ $ Second quarter ended June 30, 2011 $ $ Third quarter ended September 30, 2011 $ $ Fourth quarter ended December 31, 2011 $ $ Repurchases in the fourth quarter of 2012 were as follows: Period Total Number of Shares Purchased Average Price Paid Per Share Number Of Shares Purchased As Part of Publicly Announced Programs Maximum Number of Shares That May Yet be Purchased Under the Plans Purchase related stock buyback guarantees October 1 to October 31, 2012 None November 1 to November 30, 2012 None December 1 to December 31, 2012 None Board Authorized repurchase plan October 1 to October 31, 2012 $ November 1 to November 30, 2012 $ No December 1 to December 31, 2012 $ Maximum As of December 31, 2012, the approximate number of shareholders of record was 450. The Company has declared no dividends. 6 ITEM 6 – SELECTED FINANCIAL DATA Not applicable to smaller reporting companies. ITEM 7 - MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS In addition to current and historical information, this Annual Report on Form 10-K contains forward-looking statements. These statements relate to our future operations, prospects, potential products, services, developments, business strategies or our future financial performance.These statements can generally be identified by the use of terms such as “anticipate,” “believe,” “continue,” “could,” “estimate,” “expect,” “future,” “intend,” “may,” “plan,” “potential,” “predict,” “seek,” “should,” “target,” “will” or the negative of these terms or other similar expressions.Forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties. Actual events or results may differ materially.We undertake no obligation to update or revise publicly any forward-looking statement after the date of this report, whether as a result of new information, future events or otherwise. The following commentary should be read in conjunction with the financial statements and related notes contained elsewhere in this report. Following are some of the highlights of 2012: Return to Shareholders ● During the year 872,591 shares of the Company’s outstanding common stock were repurchased into treasury.This represents approximately 11% of the outstanding shares of the Company as of January 1, 2012. The average price per share of all repurchases was $2.03. Operations ● In 2012, the Company produced income from operations of $378,345 compared to operating income of $515,675 last year. ● International Monetary Systems, Ltd. had EBITDA (earnings before interest, taxes, depreciation and amortization) of $1,894,123 compared to $2,170,984, in 2011. ● Cash flow from operations totaled approximately $1,410,000 compared to $1,467,000 in 2011. ● The Company sold three IMS franchises in 2012. While these territories are not yet making a material contribution to operating income, management is optimistic as to the future of the franchising program as a means of expanding the IMS footprint and enhancing profitability. ● The Company realized the operating efficiencies of integrating two additional markets, St. Louis, MO and Peterborough, Ontario, for the full year of 2012, adding approximately $270,000 to revenue. ● Throughout the year, the Company continued to significantly improve its new TNT barter software, which allows for enhanced sales, operating and reporting efficiencies. 7 RESULTS OF OPERATIONS To evaluate operations, management monitors, among other measures, number of members, trade volume, revenue generated from said trade volume, EBIDTA, cash flow, and levels of significant operating expense categories. Key metrics to evaluate the health of the Company include cash position, ratio of current assets to current liabilities, debt levels, and equity trading activity. Revenue During the year ended December 31, 2012, IMS processed approximately $212 million in billable trade purchase and sales transactions, generating gross revenue of $13,754,409 compared to $13,481,858 in 2011. The 2.0 % increase is primarily due to having a full year’s operations in the St. Louis MO and Peterborough ON markets acquired during 2011. The ratio of cash to trade revenue strengthened in 2012 vs. 2011, rising to 86% from 85%. Revenue is somewhat seasonal with the first quarter typically accounting for approximately only 22% of the Company’s annual revenue, compared to 24 to 26% in the second and third quarters, and 26 to 29% in the fourth quarter of the year. Cash Flows from Operations Net cash flows from operations totaled $1,410,243 in 2012 compared to $1,466,635 in 2011. EBITDA (earnings before interest, taxes, depreciation and amortization) Adjustments to reconcile GAAP Net Income to EBITDA Net income $ $ Interest expense Taxes Depreciation & amortization Total EBITDA $ $ Operating Expenses Total operating expenses increased to $13,376,064 from $12,966,183 in 2011, a 3% increase. The main element of the increase was an approximately $465,000 rise in employee costs. This increase was due to costs associated with operating acquired offices for a full year, higher employee benefits costs, increased employee bonuses, and acceleration of officer stock awards and bonuses to 2012 to allow them to pragmatically manage the uncertain federal tax climate at year end. Additionally, other selling, general and administrative expenses increased due primarily to the start up costs associated with the three new franchise markets sold in 2012. Net income Net income for 2012 was $38,806 versus $172,185 in 2011 as higher revenues were offset by increased operating expenses and higher interest expense for debt incurred to finance the stock buyback program. FINANCIAL CONDITION Liquidity, Commitments for Capital Resources, and Sources of Funds At December 31, 2012, the Company had a working capital deficit of $526,058 compared to a surplus of $182,889 at December 31, 2011. In 2011, senior management and the board of directors felt that the Company’s stock was undervalued and a stock buyback program was a good way to enhance shareholder value. Additional debt was issued to fund the majority of the buyback program. Shares were repurchased under contractual obligations, in direct transactions with shareholders, and in open market purchases. 8 The Company’s financial position continues to be adequate to meet continuing liquidity needs and in fact, there are a number of enhancements anticipated in 2013 as follows: ● In 2012, IMS produced positive cash flows from operations of approximately $1,410,000. Our principal source of liquidity from operations has been cash earnings from membership charges, monthly service fees and transaction processing charges.In 2013, the Company is under no obligation to use these funds for stock buybacks as it did in 2012. ● In 2012, the final payments were made on stock buyback guarantees arising from the purchase of several markets, as well as several notes given to buy back stock in private transactions. This is expected to improve cash flow by approximately $230,000 in 2013 relative to 2012. ● $140,000 of the working capital deficit relates to future liabilities for time off earned by employees, but not yet taken. This liability would not be paid at one time, but rather over the course of future operations, and at least partially funded by a corresponding reduction in future payroll expense paid. ● It is expected that most, if not all, of $495,000 of notes maturing in 2013 which contain a balloon payment at maturity, can be successfully renewed and/or refinanced under favorable terms which may allow for a systematic, monthly repayment. We believe that current cash needs can be met with the current cash balance and from working capital generated over the next 12 months. Additionally, the Company has lines of credit with various financial institutions with unused borrowing capacity totaling approximately $600,000 which may be drawn as needed. FUTURE PLANS The Company is not currently obligated to purchase any trade exchange or other business. However, we will continue to seek opportunities to acquire additional quality exchanges in the future. In mid-2011, the Company began offering IMS franchises for sale. During 2012, three franchise territories were sold. While the contribution to income is not material in 2012, management is optimistic about the future contributions of this channel to the growth of the company. CRITICAL ACCOUNTING POLICIES Our consolidated financial statements and accompanying notes are prepared in accordance with generally accepted accounting principles in the United States. Preparing financial statements requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenue and expenses. These estimates and assumptions are affected by management's applications of accounting policies. The significant accounting policies which management believes are the most critical to aid in fully understanding and evaluating our reported financial results include revenue recognition, consideration of impairment of intangible assets and income taxes, as more fully described in Note 1 to the financial statements. OFF BALANCE SHEET ARRANGEMENTS We do not have any off balance sheet arrangements or other relationships with unconsolidated entities. ITEM 7A – QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable to small reporting companies. 9 ITEM 8 - FINANCIAL STATEMENTS Our consolidated financial statements and related notes, and the report of LBB &Associates Ltd., LLP, independent auditors, with respect thereto, as described in the Index to Financial Statements, appear elsewhere in this report at pages F-1 through F-19. ITEM 9 - CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None ITEM 9A(T) - CONTROLS AND PROCEDURES Evaluation of DisclosureControls and Procedures In accordance with Exchange Act Rules 13a-15 and 15a-15, we carried out an evaluation, under the supervision and with the participation of management, including our Chief Executive Officer (principal executive officer)and Chief Financial Officer(principal financial officer), of the effectiveness of our disclosure controls and procedures as of the end of the period covered by this report. Based on that evaluation, our Chief Executive Officer and Chief Financial Officer concluded that our disclosure controls and procedures were effective as of December 31, 2012 in enabling us to record, process, summarize and report information required to be included in our periodic SEC filings within the required time period. Management's Report on Internal Control over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined in Exchange Act Rule 13a-15(f). Under the supervision and with the participation of our management, including our Chief Executive Officer and Chief Financial Officer, we conducted an evaluation of the effectiveness of our internal control over financial reporting based on the framework in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). Based on our evaluation under the framework in Internal Control — Integrated Framework issued by COSO, our management concluded that our internal control over financial reporting was effective as of December 31, 2012, in providing reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. This annual report does not include an attestation report of the Company’s registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by our registered public accounting firm pursuant to rules of the SEC that permit the Company to provide only management’s report in this annual report. Changes in Internal Control over Financial Reporting There was no change in internal control over financial reporting (as such term is defined in Exchange Act Rules 13a-15(f) and 15d-15(f)) during our fourth fiscal quarter that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. ITEM 9B – OTHER INFORMATION No items noted. 10 PART III ITEM 10 - DIRECTORS AND EXECUTIVE OFFICERS Executive Officers and Directors Donald F. Mardak, 76, has been Chairman of ITNM and a director, since its’ inception in 1988. In July of 2011, he relinquished the titles of Chief Executive Officer (Principal Executive Officer) and President that he had held since our inception in 1988. From 1970 to 1974, Mr. Mardak was a partner in Learning Unlimited, a division of Hal Leonard Publishing Corp. In 1974, he founded Don Mardak Piano & Organ Centers, Ltd., a chain of retail piano and organ stores in the Greater Milwaukee area. In 1985, Mr. Mardak founded the Continental Trade Exchange barter network under the name "Continental Trading Company", a sole proprietorship. Continental Trading Company was incorporated in 1988 as Continental Trade Exchange, Ltd. and is now our primary operating subsidiary. Mr. Mardak is a two-term president of NATE, the National Association of Trade Exchanges (NATE)(1995-96 and 1999-2000) and served on the board of directors of the organization for seven years. NATE is one of the principal barter industry trade associations. He has also served on the board of directors of the International Reciprocal Trade Association (IRTA) and is a member of the Barter Hall of Fame. John E. Strabley, 49, has been Chief Executive Officer and Principal Executive Officer since July 1, 2011. Prior to that, he was the Executive Vice President of ITNM since 1992 and a director since 1997. Mr. Strabley joined Continental Trade Exchange, Ltd. as a trade broker in 1991. In 1992, he was promoted to General Manager and, in August of that year, was appointed as Vice President of Continental Trade Exchange and ITNM. In 1995, Mr. Strabley passed the barter industry certification examination and was awarded with the industry's highest designation of CTB - Certified Trade Broker. In 1997, Mr. Strabley became a director of both Continental Trade Exchange, Ltd. and ITNM. He is currently a director of IRTA. Dale L. Mardak, 52, has been President since July 1 2011. Prior to that, he was Senior Vice President of ITNM since 1995, and a director since 1997. He joined Continental Trade Exchange, Ltd. in 1993 as a trade broker and was appointed trade director in 1995. In 1997, he was appointed Treasurer and a director of both Continental Trade Exchange, Ltd. and ITNM. In 1999, Mr. Mardak received the designation of CTB - Certified Trade Broker. He has also served on the board of directors of NATE. David A. Powell, 54, was appointed as the Company’s interim Chief Financial Officer on April 1, 2010, with the interim title removed in May, 2010. He is a Certified Public Accountant with 10+ years experience in public accounting and more than 20 years of private industry experience, holding a variety of senior financial positions with a number of companies. Prior to joining IMS, he has served as finance and operations manager for the insurance subsidiaries of US Bancorp for 12 years, and most recently spent severalyears as corporate controller for a number ofprivately held companies. Since joining IMS in July, 2009, he has been involved in tax compliance, risk management, and accounting and financial reporting. Kimberly A. Strabley was named Corporate Secretary in October, 2012. She is currently Vice President of International Monetary Systems and has been employed with IMS since 1993. She has focused on several areas of the company including the broker department, the travel division, and currently with interoffice trading and the reciprocal division. Kim has received the designation of Certified Trade Broker (CTB), was voted “Broker of the Year” by her peers in the National Association of Trade Exchanges (NATE) and has earned the highest industry designation of Master Trade Broker (MTB). Wayne Dalin, 67, has been a Certified Public Accountant for more than 30 years and is a retired principal in Dalin, Lindseth & Company. He serves as chairman of the audit and compensation committees. Stephen Webster, 67, was the former owner of Alliance Barter, of Rochester New York for more than 25 years. He is a past president of the National Association of Trade Exchanges (NATE) and the International Reciprocal Trade Association (IRTA). Steve is also a member of the Barter Hall of Fame. He is currently a real estate developer and private investor. Additional information in response to this Item10 can be found in the Company’s Proxy Statement under the headings “Directors, Executive Officers, Promoters, and Control Persons, Financial Disclosure” and “Security Ownership of Certain Beneficial Owners and Management”. That information is incorporated into this report by reference. 11 Code of Ethics The Board of Directors has adopted a Code of Business Conduct and Ethics that applies to all employees, including our Chief Executive Officer, (our principal executive officer) and Chief Financial Officer (our principal accounting officer). The Company’s Code of Ethics and Business Conduct can be found at www.imsbarter.com by clicking on “Investor Relations” and then clicking on “Code of Conduct and Ethics” under the “Management Corporate Governance” heading, which is located at the top of the page. The Company intends to satisfy the disclosure requirements under Item5.05 of Form8-K regarding amendments to, or waivers from, certain provisions of the Code of Ethics and Business Conduct that apply to its principal executive officer, principal financial officer and principal accounting officer by posting such information on its website, at the address and location specified above. In addition, we will provide a copy of the Code of Business Conduct and Ethics to any person without charge, upon request. Requests can be sent to 16901 West Glendale Drive, New Berlin, WI 53151. ITEM 11 - EXECUTIVE COMPENSATION Information in response to this Item11 can be found in the Company’s Proxy Statement under the headings “Executive Compensation” and “Director Compensation.” That information is incorporated into this report by reference. ITEM 12 - SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT Information in response to this Item12 can be found in the Company’s Proxy Statement under the heading “Security Ownership of Certain Beneficial Owners and Management” That information is incorporated into this report by reference. ITEM 13 - CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS Information in response to this Item13 can be found in the Company’s Proxy Statement under the headings “Director Independence” and “Certain Relationships and Related Transactions.” That information is incorporated into this report by reference ITEM 14 - PRINCIPAL ACCOUNTANT FEES AND SERVICES Information in response to this Item14 can be found in the Company’s Proxy Statement under the headings “Fees to Independent Auditor” and “Administration of Engagement of Independent Auditor.” That information is incorporated into this report by reference. 12 ITEM 15 - EXHIBITS, FINANCIAL STATEMENT SCHEDULES The Company is filing the following exhibits herewith: Exhibit Number Description Articles of Incorporation of the Registrant * Articles of Amendment of the Registrant * Bylaws of the Registrant * Lease Agreement, between Glendale Investments, LLC. and the Registrant * Certificate of the Principal Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 ** Certificate of the Principal Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 ** Certificate of the Principal Executive Officer to Section 906 of the Sarbanes-Oxley Act of 2002 ** Certificate of the Principal Financial Officer to Section 906 of the Sarbanes-Oxley Act of 2002 ** 101.INS XBRL Instance Document*** 101.SCH XBRL Taxonomy Extension Schema Document *** 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document *** 101.DEF XBRL Taxonomy Extension Definition Linkbase Document *** 101.LAB XBRL Taxonomy Extension Label Linkbase Document *** 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document *** *Incorporated by reference to the registration statement of the Company on Form SB-2 File No. 333-94597 ** Filed herein ***Furnished herewith.Pursuant to Rule 406T of Regulation S-T, the Interactive Data Files on Exhibit 101 hereto are deemed not filed or part of any registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, are deemed not filed for purposes of Section 18 of the Securities and Exchange Act of 1934, and otherwise are not subject to liability under those sections. Consolidated financial statements as of December 31, 2012 and 2011 are contained herein. 13 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. INTERNATIONAL MONETARY SYSTEMS, LTD. Dated:March 8, 2013 By: /s/ John E Strabley John E Strabley, Chief Executive Officer (Principal Executive Officer) Dated:March 8, 2013 By: /s/David A. Powell David A. Powell, Chief Financial Officer (Principal Financial Officer) Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. SIGNATURE TITLE DATE /s/ John E Strabley Principal Executive Officer, March 8, 2013 John E. Strabley CEO and Director /s/David A Powell Principal Financial Officer, March 8, 2013 David A Powell Principal Accounting Officer /s/ Dale L. Mardak President March 8, 2013 Dale L. Mardak and Director /s/ Donald F. Mardak Chairman of the Board March 8, 2013 Donald F. Mardak and Director /s/ Stephen Webster Director March 8, 2013 Stephen Webster /s/ Wayne R. Dalin Director and Chairman of the March 8, 2013 Wayne R. Dalin Audit Committee 14 INTERNATIONAL MONETARY SYSTEMS, LTD. CONSOLIDATED FINANCIAL STATEMENTS and REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM For the Years Ended December 31, 2012 and 2011 15 INTERNATIONAL MONETARY SYSTEMS, LTD. TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-1 FINANCIAL STATEMENTS Consolidated Balance Sheets F-2 Consolidated Statements of Operations and Comprehensive Income F-3 Consolidated Statements of Changes in Stockholders’ Equity F-4 Consolidated Statements of Cash Flows F-5- F-6 Notes to Consolidated Financial Statements F-7- F-19 16 LBB & ASSOCIATES LTD., LLP 10260 Westheimer Road, Suite 310 Houston, TX 77042 Phone: (713) 800-4343 Fax: (713) 456-2408 Report of Independent Registered Public Accounting Firm To the Shareholders and Board of Directors International Monetary Systems, Ltd. New Berlin, WI We have audited the accompanying consolidated balance sheets of International Monetary Systems, Ltd. (the “Company”) as of December31, 2012 and 2011, and the related consolidated statements of operations and comprehensive income, changes in stockholders’ equity and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that were appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of International Monetary Systems, Ltd. as of December 31, 2012 and 2011, and the results of its operations and comprehensive income and cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. /s/ LBB & Associates, Ltd. LLP LBB & Associates Ltd., LLP Houston, Texas February 22, 2013 F-1 INTERNATIONAL MONETARY SYSTEMS, LTD. CONSOLIDATED BALANCE SHEETS December 31, 2012 and 2011 ASSETS Current assets Cash $ $ Restricted cash - Marketable securities Accounts receivable, net Earned trade account Prepaid expenses Total current assets Property and equipment, net Membership lists and other intangibles, net Goodwill Assets held for investment Total non-current assets Total assets $ $ LIABILITIES Current liabilities Accounts payable and accrued expenses $ $ Credit lines, short term notes,and current portions of long term debt Common stock subject to guarantee CuCurrent portion of convertible notes payable to related parties, including short term note Total current liabilities Long-term liabilities Long term debt, net of current portion Notes payable to related parties, less current portion Deferred compensation Deferred income taxes Total long-term liabilities Total liabilities Commitments and contingencies STOCKHOLDERS' EQUITY Preferred stock, $.0001 par value, 20,000,000 authorized, 0 issued and outstanding C Common stock, $.0001 par value 280,000,000 authorized 7,529,300 and8,097,017 issued and outstanding at December 31, 2012 and 2011,respectively Paid in capital Treasury stock, 125,910 and 172,703 shares, respectively ) Accumulated other comprehensive income Accumulated deficit ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to consolidated financial statements. F-2 INTERNATIONAL MONETARY SYSTEMS, LTD. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME Years Ended December 31, 2012 and 2011 Gross revenue $ $ Operating Expenses Employee costs Selling, general and administrative Depreciation and amortization Total operatingexpenses Income from operations Other income (expense) Gain (loss) on disposal of assets ) Interest income Interest expense ) ) Total other income (expense) ) ) Income before income taxes Income tax (expense) ) ) Net income Components of comprehensive income (loss): Unrealized gain (loss) on available for sale investments ) Foreign currency translation gain ) Comprehensive net income $ $ Net income per common share– basic $ $ – dilutive $ $ Weighted average common shares outstanding – basic – dilutive See accompanying notes to consolidated financial statements. F-3 INTERNATIONAL MONETARY SYSTEMS, LTD. CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY Years Ended December 31, 2012 and 2011 Preferred Stock Common Stock Paid in Accumulated Comprehensive Accumulated Treasury Stock Total Stockholders' Shares Amount Shares Amount Capital Income Deficit Shares Amount Equity Balance December 31, 2010 - $
